Citation Nr: 1110990	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  06-27 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than March 31, 2005, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating greater than 50 percent for PTSD, prior to October 3, 2007.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia, which granted service connection for PTSD and assigned a disability rating of 50 percent, effective March 31, 2005.  

In October 2005, the Veteran filed a notice of disagreement (NOD), contending that he was entitled to a higher disability rating and an earlier effective date.  In June 2009, the RO issued a rating decision increasing the Veteran's disability rating for PTSD to 100 percent, effective October 3, 2007, and in November 2010, the Veteran effectively withdrew his claim for an earlier effective date for PTSD.  Therefore, the remaining issue on appeal before the Board, as reflected on the title page, is whether the Veteran is entitled to a rating higher than 50 percent for service-connected PTSD, prior to October 3, 2007.

The Veteran was scheduled to appear at a hearing before a Veterans Law Judge in November 29, 2010; however, he failed to appear.  The Veteran has not filed a motion for a new hearing date following his failure to appear at the Month Year hearing.  As such, the case will be processed as if the Veteran withdrew his request for a Board hearing.  38 C.F.R. § 20.704(d) (2010).


FINDINGS OF FACT

1.  On November 15, 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal as to the claim for entitlement to an effective date earlier than March 31, 2005, for the grant of service connection for PTSD was requested.

2.  The Veteran's PTSD, prior to October 3, 2007, was manifested by symptoms that cause total occupational impairment and severe social impairment, including severe sleep disturbance, nightmares, intrusive thoughts, irritability, anger, and inability to get along with others.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran as to the claim for entitlement to an effective date earlier than March 31, 2005, for the grant of service connection for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for an initial 100 percent rating for service connected PTSD have been met, prior to October 3, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2010).  In this decision, the Board awards a 100 percent disability rating for PTSD for the remainder of the appellate period.  This award represents a complete grant of the remaining benefit sought on appeal.  Additionally, in this decision, the Board dismisses the Veteran's claim for entitlement to an effective date earlier than March 31, 2005, for the grant of service connection for PTSD, at the Veteran's request.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2010).  In the present case, the Veteran withdrew his appeal as to the claim for entitlement to an effective date earlier than March 31, 2005, for the grant of service connection for PTSD, in a November 2010 written statement.  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal for entitlement to an earlier effective date, and it is dismissed.  The issue of entitlement to an initial disability rating greater than 50 percent for PTSD is the sole issue remaining before the Board.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2010).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2010).  Otherwise, the lower rating will be assigned.  Id.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the claim of the claim - a practice known a "staged rating."  Id. at 126.  Here, the RO has already staged the Veteran's rating for PTSD.  However, as discussed below, because the evidence of record does not demonstrate diverse symptoms meeting the criteria for different ratings, the Board has determined that application of staged ratings was not proper in this case.

The Veteran bears the burden of presenting and supporting his claim for benefits.  
38 U.S.C.A. § 5107(a) (West 2002).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

In September 2005, the RO granted service connection for PTSD and assigned a 50 percent rating under DC 9411, effective from March 31, 2005.  In June 2009, the RO issued a rating decision increasing the Veteran's disability rating for PTSD to 100 percent, effective October 3, 2007.  The Veteran disagrees with the initial assignment and subsequent decision and contends that a rating in excess of 50 percent is warranted prior to October 3, 2007.

The criteria for evaluating PTSD are found at 38 C.F.R. 4.130, DC 9411 (2010).  A 50 percent evaluation is warranted there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficultly in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Symptoms listed in the VA's general rating formula for mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).

The nomenclature that is employed in the portion of VA's Schedule for Rating Disabilities (the Schedule) that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as the DSM-IV).  38 C.F.R. § 4.130 (2010).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging from zero to 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  GAF scores ranging between 21 and 30 are assigned when behavior is considerably influenced by delusions or hallucinations, or there is serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., the Veteran stays in bed all day; no job, home, or friends).  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2010).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.   Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2010).

Review of the record shows that the Veteran's symptoms cause total occupational impairment and severe social impairment.  See December 2004 and October 2005 Readjustment Counselor Statements; March 2005 VA Psychologist Statement.  His most frequently reported and noted symptoms are severe sleep disturbance, nightmares, intrusive thoughts, irritability, anger, and inability to get along with others.  See October 2004 VA PTSD Evaluation; January 2005 VA Mental Health Consultation; March 2005 VA Psychologist Statement; March 2005 VA Mental Health Clinic Note; August 2005 VA Examination Report; October 2005, May 2006, June 2006, and July 2006 Mental Health Clinic Notes.  GAF scores have ranged from 45 in January 2005 and August 2005 to 58 in February 2007.  In August and September 2007, he also was evaluated for memory loss and found to have memory problems that may be related to his PTSD.

Review of the medical evidence of record shows that the Veteran's total occupational impairment results from disturbances caused by the Veteran's medication and impairment of sleep.  See December 2004 & October 2005 Readjustment Counselor Statements, March 2005 VA Psychologist Statement (explaining that the Veteran is unemployed as a result of his poor functioning level).  In addition to his occupational impairment, the Veteran also has symptoms of severe social impairment.  While it is noted throughout the record that the Veteran's second marriage has lasted for 30 years, review of the evidence also shows that his anger problems have caused conflicts with his wife that were, at one point in the record, severe enough that he threatened to leave her.  See October 2005 and March 2005 Mental Health Clinic Notes.  Furthermore, his symptoms contribute to his constant conflicts with his daughter, which caused his daughter to move out of the family home on one occasion.  See September 2007 Mental Health Neuropsychology Consultation, July 2006 Mental Health Clinic Note, June 2006 Telephone Encounter Note.  Furthermore, the Veteran has no social interaction outside of his family and avoids groups and social contact.  See June 2007 and August 2007 Veteran Statements, September 2007 Mental Health Neuropsychology Consultation.

Furthermore, the Veteran has received a GAF score of 45 on two occasions, which is assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  The Veteran also has a history of suicidal ideation.  See January 2005 Mental Health Consultation, February 2007 VA Examination Report.

The Board notes that the February 2007 VA examiner assigned a GAF score of 58, indicating moderate symptoms or moderate difficulty in social or occupational functioning.  However, the examiner does not appear to have adequately reviewed the Veteran's symptoms as reported throughout the claims folder, and noted a tendency toward exaggeration despite the consistency of the Veteran's reported experiences, problems, and symptoms with the other evidence as record.  As such, this particular examination report is of little probative value.  See Nieves-Rodriguez, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also 38 C.F.R. § 4.126(a) (2010) (requiring VA to base the evaluation on all of the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination).   

As such, in consideration of all the evidence of record, the Board finds that the overall disability picture for the Veteran's PTSD most closely approximates an initial 100 percent rating, warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, the Veteran's own occupation, or own name.  Id.  

The Board acknowledges that the evidence of record shows that the Veteran's impairment is due to his extreme sleep disturbances, side effects of medication, irritability, anger, and inability to get along with others as opposed to the symptoms listed as examples under the regulation.  However, as the Court noted in Mauerhan, 16 Vet. App. at 442-44, the listed symptoms are not intended to be an exhaustive list and are merely illustrative of the type and degree of symptoms, or effects, that would justify a 100 percent rating.  As the Veteran's symptoms result in total occupational impairment and severe social impairment, the Board finds that they most closely approximate the criteria for a 100 percent rating.  Therefore, entitlement to a 100 percent rating, prior to October 3, 2007, is granted.


ORDER

The issue of entitlement to an effective date earlier than March 31, 2005, for the grant of service connection for PTSD is dismissed.

A rating of 100 percent for PTSD is granted, as of March 31, 2005, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


